2:19-cv-00029-DCN      Date Filed 02/18/21       Entry Number 84       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   DEVIN T. HARLEY, as personal        )
   representative of the estate of Nicholas C.
                                       )
   Harley,                             )
                                       )
                     Plaintiff,        )                No. 2:19:cv-00029-DCN
                                       )
               vs.                     )                        ORDER
                                       )
   NORTH AMERICAN                      )
   TRANSPORTATION SERVICES, LLC        )
   and MARVIN MORALS,                  )
                                       )
                     Defendants.       )
   ____________________________________)

          This matter is before the court on defendants North American Transport Services,

   LLC’s (“NATS”) and Marvin Morales’ (“Morales”) (collectively, “defendants”) motion

   to compel, ECF No. 75. For the reasons set forth below, the court denies the motion.

                                     I. BACKGROUND

          This discovery dispute arises from a November 11, 2016 motor vehicle accident

   on Interstate 95 near Walterboro, South Carolina. Morales was driving a tractor-trailer

   (the “Tractor”) for NATS when he collided with a Ford Taurus occupied by six

   individuals. Four of the six were killed during the collision, including Nicholas C.

   Harley. Plaintiff Devin T. Harley (“Harley”), as personal representative of the estate of

   Nicholas C. Harley, filed the instant action, asserting negligence claims against Morales

   and NATS. Similar lawsuits were filed on behalf of the other five injured individuals.

          Ryder Truck Rental, Inc. (“Ryder”) is a commercial truck rental company that

   leased the Tractor to NATS at the time of the accident. On August 10, 2020, defendants

   issued a subpoena to Ryder, a nonparty to this lawsuit, seeking production of documents

                                                 1
2:19-cv-00029-DCN       Date Filed 02/18/21      Entry Number 84       Page 2 of 3




   related to insurance coverage for the Tractor. Ryder objected to the subpoena in its

   entirety, and on November 4, 2020, defendants issued an amended subpoena. Ryder

   again objected to the subpoena as amended. On December 7, 2020, defendants filed the

   instant motion to compel. ECF No. 75. On January 8, 2021, Ryder responded, ECF No.

   80, and on January 15, 2021, defendants replied, ECF No. 82. As such, this motion has

   been fully briefed and is now ripe for the court’s review.

                                       II. DISCUSSION

          A party to litigation may serve a subpoena on a non-party for the production of

   discoverable material. Subpoenas are governed by Fed. R. Civ. P. 45, which provides

   that

          [a]t any time, on notice to the [subpoenaed] person, the serving party may
          move the court for the district where compliance [with the subpoena] is
          required for an order compelling production or inspection.

   Fed. R. Civ. P. 45(d)(2)(B)(i) (emphasis added).

          Motions to compel discovery responses in connection with a Rule 45 subpoena

   are governed by Fed. R. Civ. P. 37(a), which provides as follows:

          (2) Appropriate Court. A motion for an order to a party must be made in the
          court where the action is pending. A motion for an order to a nonparty must
          be made in the court where the discovery is or will be taken.

   Fed. R. Civ. P. 37(a) (emphasis added).

          As this court has previously explained, “both Rule 37 and Rule 45 require that

   when a party seeks to compel a non-party’s action pursuant to a subpoena duces tecum,

   the party must file its motion to compel in the district where the sought documents are

   located, not in the district where the subpoena was issued.” Koenig v. Johnson, 2020 WL

   635772, at *2 (D.S.C. Feb. 11, 2020). Defendants filed this motion to compel in the



                                                2
2:19-cv-00029-DCN       Date Filed 02/18/21      Entry Number 84         Page 3 of 3




   District of South Carolina. However, Ryder’s headquarters and the documents

   defendants seek are located in Miami, Florida in the Southern District of Florida. As

   such, defendants have brought the motion to compel in the wrong district, as the federal

   rules require that the Southern District of Florida hear the dispute. Because of this fatal

   procedural shortcoming, the court need not reach the substantive merit of defendants’

   motion to compel.

                                      III. CONCLUSION

          For the foregoing reasons, the court DENIES the motion to compel.

          AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE


   February 18, 2021
   Charleston, South Carolina




                                                 3
